Citation Nr: 0624271	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-40 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for nasopharyngeal 
carcinoma with metastatic lymphoepithelial cancer as a result 
of exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from November 1968 to July 
1970 with a period of active duty for training from May 1981 
to September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

Pursuant to the Board's August 2006 grant of a motion to 
advance, this appeal has been advanced on the docket for 
sufficient cause.  38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2005). 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran served in the Republic of Vietnam from July 
1969 to July 1970.

3.  Nasopharyngeal carcinoma with metastatic lymphoepithelial 
cancer is not among the diseases associated with exposure to 
certain herbicide agents enumerated under VA regulation, 38 
C.F.R. § 3.309(e).

4.  The medical evidence of record shows that the veteran's 
nasopharyngeal carcinoma was not present during service and 
did not manifest to a compensable degree during the one-year 
presumptive period following the veteran's discharge from 
service. 

5.  There is no competent medical evidence of record that 
shows that the veteran's nasopharyngeal carcinoma has been 
determined to be etiologically related to the veteran's 
exposure to herbicide agents during service or otherwise 
related to any other incident of his military service.  


CONCLUSION OF LAW

Nasopharyngeal carcinoma with metastatic lymphoepithelial 
cancer was not incurred in or aggravated by active service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in June 2003 and 
November 2004, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The VCAA notices advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  The November 2004 VCAA 
notice specifically requested that the veteran provide any 
evidence in his possession that pertained to his claim 
pursuant to 38 C.F.R. § 3.159(b)(1) (2005).

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in November 2004 that he should 
provide any evidence in his possession that pertained to his 
claim was not given prior to the first AOJ adjudication of 
the claim, the case was reconsidered again in October 2005 
and the Supplemental Statement of the Case (SSOC) was 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the claim would not be 
prejudicial error to the veteran.  

Also during the course of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the instant appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (providing that where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In further regard to VA's duty to notify, in addition to the 
October 2005 SSOC, the RO also provided the veteran with a 
copy of the September 2003 rating decision and October 2004 
Statement of the Case (SOC), which included a discussion of 
the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach the 
decision.  The SOC and SSOC provided the veteran with notice 
of all the laws and regulations pertinent to his claim, 
including the law and implementing regulations of the VCAA.  
The Board concludes that there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's VA treatment records.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  

The veteran contends that his nasopharyngeal carcinoma with 
metastatic lymphoepithelial cancer was caused by exposure to 
herbicide agents during service.  In order to establish 
presumptive service connection for a disease associated with 
exposure to certain herbicide agents, the veteran must show 
the following:  (1) that he served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975; (2) that he currently suffers from a disease 
associated with exposure to certain herbicide agents 
enumerated under § 3.309(e); and (3) that the current disease 
process manifested to a degree of 10 percent or more within 
the specified time period prescribed in § 3.307(a)(6)(ii).  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2005).

The veteran's DD Form 214 shows that he served in the 
Republic of Vietnam from July 1969 to July 1970.  
Accordingly, the veteran has the requisite type of service in 
the Republic of Vietnam as defined by 38 C.F.R. § 
3.307(a)(6)(iii) (2005).  Therefore, the veteran is presumed 
to have been exposed to an herbicide agent during such 
service in the absence of affirmative evidence to the 
contrary.  Id.  The disease process for which the veteran 
seeks service connection, however, is not enumerated in 38 
C.F.R. § 3.309(e) (2005).  Rather, the Secretary of VA, under 
the authority granted by the Agent Orange Act of 1991 and the 
Veterans Education and Benefits Expansion Act of 2001, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam is not 
warranted for nasopharyngeal cancer due to the National 
Academy of Sciences' assessment that there is inadequate or 
insufficient evidence to determine whether an association 
exists between herbicide exposure and nasal and 
nasopharyngeal cancer.  Diseases Not Associated With Exposure 
to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 
2003).  Accordingly, since the disease process for which the 
veteran seeks service connection is not enumerated in 38 
C.F.R. § 3.309(e) (2005), the presumption of service 
connection for a disease associated with exposure to certain 
herbicide agents under 38 C.F.R. § 3.307(a)(6) (2004) is not 
for application.

That the veteran is not entitled to presumptive service 
connection under 38 C.F.R.  § 3.307(a)(6) (2005) does not 
preclude an evaluation as to whether the veteran is otherwise 
entitled to service connection on a direct basis under 38 
C.F.R. § 3.303 (2005) or on a presumptive basis for a chronic 
disease under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2005).  

The service medical records, private medical records, and VA 
treatment records show that the veteran's nasopharyngeal 
carcinoma was not present during service and did not manifest 
to a compensable degree during the one-year presumptive 
period following the veteran's discharge from service.  
Rather, the veteran was diagnosed with cancer in April 2003. 

The record also does not contain any competent medical 
evidence that otherwise relates the veteran's nasopharyngeal 
carcinoma to his herbicide agent exposure in service.  See 
38 C.F.R. § 3.303(d) (2005); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (providing that a claimant is not 
precluded under the Radiation Compensation Act from otherwise 
establishing service connection with proof of direct 
causation); McCartt v. West, 12 Vet. App. 164, 167 (1999) 
(acknowledging that the principles set forth in Combee with 
regard to proof of direct causation are applicable in cases 
involving Agent Orange exposure).  The research materials the 
veteran submitted are not accompanied by the opinion of any 
medical expert linking the veteran's cancer to his herbicide 
agent exposure in service.  Standing alone, the research 
materials do not address the particular facts of the 
veteran's cancer and relevant medical history.  The Board 
concludes that this information, in and of itself, is 
insufficient to establish the required causal relationship 
between the veteran's cancer and his military service.  Thus, 
there is no competent medical evidence linking the veteran's 
nasopharyngeal carcinoma to his herbicide agent exposure in 
service.  There is similarly no competent medical evidence 
that links the veteran's nasopharyngeal carcinoma to any 
other incident of his military service.  

As for the veteran's opinion on the cause of this disease, 
the Board notes that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not a medical expert, his 
assertion that a relationship exists between his 
nasopharyngeal carcinoma and exposure to herbicide agents 
during service cannot constitute competent evidence of such a 
relationship.  

Accordingly, service connection for nasopharyngeal carcinoma 
with metastatic lymphoepithelial cancer may not be 
established on the basis of herbicide agent exposure on a 
presumptive basis under 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2005), or on a direct basis under 38 C.F.R. § 3.303 (2005), 
or on a presumptive basis for a chronic disease under 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2005).  As the 
preponderance of the evidence is against the claim, the 
"benefit of the doubt" doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005) Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).








ORDER

Service connection for nasopharyngeal carcinoma with 
metastatic lymphoepithelial cancer, including as a result of 
exposure to herbicide agents is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


